Citation Nr: 0834023	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-37 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1979 to 
August 1982 and from July 1995 to January 1996 with 
additional service in the reserves from February 2003 to July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.

The veteran appeared at a June 2008 videoconference hearing 
at the RO.  A transcript is of record.    

Although the appeal originally was entitlement to service 
connection for bilateral hearing loss, the claim of 
entitlement to service connection for right ear hearing loss 
was granted by rating decision in October 2006 and is 
therefore no longer in appellate status.  Accordingly, the 
issue has been revised as reflected on the first page of this 
decision.	

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.

2.  The veteran does not have left ear hearing loss 
disability as defined by VA regulation.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis of Claim

The veteran claims entitlement to service connection for left 
ear hearing loss.  At the June 2008 videoconference hearing, 
the veteran testified that he started having problems with 
hearing loss in his left ear when doctors killed a chigger 
that was embedded in that ear.  Ultimately, he attributed his 
hearing loss to when he got hit with a missile on the left 
side of his body.  

Service connection may be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).   

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as sensorineural 
hearing loss (other organic disease of the nervous system), 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Audiogram reports from May 1982 to April 2004 do not show 
auditory threshold in any of the frequencies (500, 1000, 
2000, or 4000 Hertz) is 40 decibels or greater; or that at 
least three of the frequencies are 26 decibels or greater.  
The Board notes that there were no speech recognition scores 
provided.  The Board acknowledges an August 1992 audiogram 
noting that the veteran was routinely exposed to hazardous 
noise.  Reports of medical history from July 1979 to March 
2001 show that the veteran checked the appropriate box to 
deny hearing loss.  Reports of medical examination from July 
1979 to May 2004 show that the veteran's ears were clinically 
evaluated as normal.  Nevertheless, by report of medical 
history in May 2004, the veteran marked the appropriate box 
to affirm a past/current history of "hearing loss or wear a 
hearing aid."  The May 2004 report of medical examination 
did indicate high frequency hearing loss, but it was 
specifically for the right ear.  

When the veteran was afforded a VA examination in September 
2003, he reported no significant difficulty hearing, but he 
did report some difficulty hearing high-pitched sounds.  He 
said that 8 years ago, a chigger entered his right ear canal 
and the he had difficulty with his right ear since that time.  
The veteran said that he experienced decreased hearing 
following a noise exposure from a bomb explosion occurring 
nearby.

On the authorized audiological evaluation in September 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
25
20

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.

The post service medical evidence of record does not show 
auditory threshold in any of the frequencies (500, 1000, 
2000, or 4000 Hertz) in the left ear at 40 decibels or 
greater; that at least three of the frequencies are 26 
decibels or greater; or that speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  The Board 
notes that there is no medical evidence of record to the 
contrary.  Thus, the veteran does not currently have left ear 
hearing loss disability as defined by VA regulation.      

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's testimony provided at the June 2008 
videoconference hearing that his left ear hearing loss was 
caused by a missile on the left side of his body, and the 
veteran's assertions that left ear hearing loss is related to 
service represent the only evidence of record establishing 
that he currently has left ear hearing loss related to 
service.  The Board does acknowledge a March 2003 entry in 
the veteran's service treatment record that shows shrapnel 
found in his left foot and left heel after being in close 
proximity to an exploding ordinance in an Iraqi missile.  
However, the veteran's assertions may not be considered 
competent evidence of current disabilities as the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge to diagnose a medical condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).

With no competent medical evidence of record diagnosing left 
ear hearing loss disability as defined by VA regulation, the 
Board concludes that such disability was not incurred in or 
aggravated by service.  The Board further concludes that the 
left ear hearing loss may not be presumed to have been so 
incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claims.  Rather, as a 
preponderance of the evidence is against the claim for 
entitlement to service connection for left ear hearing loss, 
the claim must denied.

II.  Duty to Notify and Duty to Assist

The Veterans Claims Assist VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and  3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in September 2003, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The  
content of the letter complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a  
disability rating and an effective date for award of benefits 
if service connection is granted. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A March 2006 letter  
provided the veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection.  Although this notice was not issued 
prior to the December 2003 rating decision, the veteran has 
not been  prejudiced.  Because service connection for left 
ear hearing loss has been denied, any questions regarding a 
disability rating and effective date are now moot.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements has been satisfied.  All 
available service and VA treatment records were obtained.  
There is no identified relevant evidence that has not been 
accounted for.  

The VA has provided the veteran with a September 2003 
audiological examination in connection with his claims of 
entitlement to service connection for left ear hearing loss.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Service connection for left ear hearing loss is denied.




REMAND

Another issue before the Board involves a claim of 
entitlement to service connection for hypertension.  At the 
June 2008 videoconference hearing, the veteran testified that 
he was currently being seen at the VA El Paso Outpatient 
Clinic in El Paso, Texas.  He further testified at the time 
of the videoconference hearing that he had been seen just two 
weeks prior with blood pressure readings of 180/84, 96.  The 
Board notes that the most current VA treatment record from 
the aforementioned VA medical facility is from February 2007.  
Accordingly, the RO should obtain the records in order to 
fulfill the VA's duty to assist the veteran.  This is 
particularly so in view of the fact that these are record in 
the custody of the federal government and thus are 
constructively part of the record on appeal.  38 U.S.C.A. 
§ 5103A (b).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records from 
the El Paso VA Health Care System in El 
Paso, Texas.  If no additional records are 
available, documentation of such should be 
noted in the claims file and the appellant 
should be afforded an opportunity to 
submit evidence in support of his claims.

2.  After completion of the above and any 
additional development deemed appropriate, 
readjudicate the appellant's claim.  If 
the benefit sought on appeal is not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and the 
appellant should be afforded the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


